IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARK HANKIN AND INDUSTRIAL REAL        : No. 223 MAL 2017
ESTATE MANAGEMENT, INC., D/B/A         :
HANMAR ASSOCIATES, MLP                 :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
CLARIANT CORPORATION AND KION          :
DEFENSE TECHNOLOGIES, INC.             :
                                       :
                                       :
PETITION OF: CLARIANT                  :
CORPORATION                            :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.